Citation Nr: 0934743	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-31 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of shell fragment wounds to the right thigh, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of shell fragment wounds to the left knee, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for left knee 
arthritis.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.  His awards and decorations include the Silver 
Star Medal and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This appeal has been advanced on the Board's docket by reason 
of the Veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the Veteran contends that the evaluations currently 
assigned his service-connected right thigh and left knee 
disorders do not accurately reflect the severity of those 
disabilities.  He also contends that he has left knee 
arthritis resulting from the shell fragment wounds to the 
knee, and that he has hemorrhoids or a similar condition that 
originated in service.

Turning first to the increased rating issues, the record 
reflects that the Veteran was examined in March 2007 and 
August 2007 in connection with those claims.  The March 2007 
examination did not include any X-ray studies of the right 
thigh or left knee.  The August 2007 examiner indicated that 
he was ordering X-ray studies of both knees and of the right 
thigh to determine the presence of any retained foreign 
bodies.  The Board notes that the referenced X-ray studies, 
if performed, are not on file.

The Board notes that, inasmuch as the right thigh and left 
knee disorders are the result of shell fragment wounds 
received in service, X-ray studies of the areas would likely 
provide pertinent information concerning the severity of the 
disorders.  See 38 C.F.R. § 4.56 (2008) (discussing the 
findings expected in slight, moderate, moderately severe and 
severe muscle injuries, including the presence of foreign 
bodies).  The Board will accordingly remand the case for the 
RO to obtain any X-ray studies of those areas undertaken in 
connection with the August 2007 VA examination, or schedule 
the Veteran for another VA examination.

Turning to the left knee arthritis claim, the August 2007 
examiner concluded that the arthritis was age-related, and 
not associated with the shell fragment wounds to the left 
knee.  He explained that the left knee did not receive 
internal injury in service.  Notably, the examiner rendered 
his conclusion without reviewing any X-ray studies of the 
knee area.  The Board also points out that the Veteran in 
fact did receive penetrating shell fragments to the knee, 
which caused an adherent scar.  Given that the X-ray studies 
ordered by the August 2007 examiner may very well reveal 
findings that could result in a more informed conclusion 
regarding the etiology of any knee arthritis, the Board will 
remand this issue as well.

With respect to hemorrhoids, the service treatment records 
show that the Veteran underwent surgery to remove two 
external hemorrhoids.  Although the clinical records on file 
do not document the presence of any rectal disorder, the 
Veteran contends that he has experienced rectal problems 
since service, and even underwent further hemorrhoid surgery 
after service.  The Board notes that the Veteran is competent 
to report his observations of rectal symptoms through the 
years and presently.  See generally, Barr v. Nicholson, 21 
Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Notably, the Veteran has not been afforded 
a VA examination to confirm the presence of hemorrhoids or 
address the etiology of any such rectal disorder found.

The Board understands the Veteran's frustration with the pace 
of his claims in light of his age, and sincerely regrets the 
further delay associated with this remand.  The Board has 
advanced his case on the docket, and the Board trusts that 
this appeal will be processed expeditiously by the RO.

Accordingly, this case is REMANDED to the RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the San 
Francisco VA Medical Center and obtain 
any X-ray studies of the Veteran's knee 
and right thigh undertaken in connection 
with the August 2007 VA examination.

2.  Thereafter, the RO should forward the 
claims file to the examiner who performed 
the Veteran's August 2007 VA examination, 
and request that the examiner review the 
X-ray studies of the left knee and 
provide an opinion as to whether it is at 
least as likely as not that any left knee 
arthritis is due to the shell fragment 
injuries to the left knee received in 
service.  If the referenced examiner is 
no longer available, or if the X-ray 
studies associated with the August 2007 
examination can not be located, then the 
RO should schedule the Veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
nature, extent and severity of the 
residuals of shell fragment wounds to the 
right thigh; and the nature, extent and 
severity of the residuals of shell 
fragment wounds to the left knee. 

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be conducted, and all findings 
should be reported in detail. Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare- 
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
physician should so state.

With respect to each disability, the 
examiner must identify all of the 
specific muscle group(s) involved, and 
should specifically identify what 
functional abilities are affected.  The 
examiner should comment as to whether the 
disability associated with each of the 
affected muscle groups would be 
considered slight, moderate, moderately 
severe, or severe.  In this regard, 
he/she should comment concerning the 
presence or absence of the cardinal signs 
and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue 
pain, impairment of coordination, and 
uncertainty of movement.

With respect to each scar resulting from 
the shell fragment wounds to the right 
thigh and left knee, the examiner should 
describe the location of each scar, and 
respond to each of the following 
questions with respect to each scar:

(A) Is the scar superficial (i.e. not 
associated with underlying soft tissue damage) 
or deep (i.e. associated with underlying soft 
tissue damage)? 

(B) Does the scar cause limited motion? 

(C) What is the area, in square inches or 
square centimeters, covered by the scar? 

(D) Is the scar unstable (i.e. productive of 
frequent loss of covering of skin over the 
scar)? 

(E) Is the scar painful on examination? 

(F) Is the scar otherwise productive of 
limitation of function of the affected part? 
If so, identify the limitation of function 
caused by the scar.

The examiner should also provide an opinion as to 
the impact of each of the veteran's shell fragment 
wound disabilities on his ability to work.  The 
rationale for all opinions expressed should be 
provided. The claims folder, including a copy of 
this remand, must be made available to and reviewed 
by the examiner.  The report is to reflect that a 
review of the claims file was made. 

3.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any hemorrhoid 
disorder.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  With respect to any 
hemorrhoids or other rectal disorder 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service.  A 
clear rationale for all opinions would be 
helpful.  If the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issues 
on appeal.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an appropriate opportunity 
to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


